Title: To James Madison from Louis André Pichon, 1 July 1809
From: Pichon, Louis André
To: Madison, James


Dear Sir,
Paris the 1st. july 1809.
I have been long waiting for an opportunity to offer you my sincere congratulations for your elevation to the presidency of the United States. Altho’ my former Situation at washington as the agent of a foreign power, may detract from the merit of the profession, you are persuaded, I hope, of the truth and sincerity of my good wishes for the country which you have been call to direct in the midst of so difficult circumstances as those in which you took the reins of Government. From my acquaintance with the preceding periods of the political existence of the United States, I do not conceive that they ever were placed in so imminent hazards. Had I continued here in public Service, the delicacy of my situation, would have precluded me from offering you any such reflexions. But being perfectly free now in conversations of this Kind, I have only to keep myself clear from the impropriety, and intrusive appearance which they may assume when entered into with a person vested with such functions as yours. I dare to expect from the benevolence and esteem which you were so good to profer to me while in personal and official intercourse with your Excellency, that you will receive this letter as a mark of my respect for your person, and of the sincere interest which I take in the Wellfare of your country which in the present circumstances of the world attracts more and more the notice and engages the feelings of all thinking men. The Situation in which you were a few months ago, was, for them, a cause of Serious concern: and since the prospects have brightened they have sincerely applauded the agency which, on the part of the United States, you had in the change. You need not be informed of the grounds of these European views. You anticipate them in the United States and indeed, having better, and more enlarged information than we have, you must be more strongly impressed with them. No party bickerings, no remnants of old, and in these present days, inaplicable, passions, can or ought to make men swerve from the mode of thinking which those leading, I might say, gigantic features of the times, are apt to inculcate. Here as well as Elsewhere attempts are made to give the change to men’s opinions as to the true import and intent of the Systems now in course. But none but interested or corrupt minds will be imposed upon. Such things Now Stare us in the face, as baffle all the resources of Explanations: all the expedients of political Subtlety. People on the continent are Struck dumb with the weight and pressure of that so long so artfully concealed reality. The present moment is to Show whether Europe is arrived at that Known Stage of corruption, in which people invite the Storm merely for the sad consolation to perish with their opressors and view impending dissolution as a decree of heaven, which corruption and indifference represent it as madness to endeavour even to withstand. Some Symptoms yet make it doubtfull that we have reached that degree of Moral decrepitude. A Short time will determine from what spirit they Spring. If they come from a genuine and moral one, no part of Europe will remain unbenefited from its efforts if they are Successfull: for as you may suppose, very litle good is derived to any from the continuance, and less would accrue from the increase of power some Where—at all events may your country share in those great concerns no other whise than the best intere[s]ts of the country and of the world which in times like these are inseparable, may dictate. One is sure that under your direction this will always be the case.
I need not inform you of my present situation. Had Mrs. Pichon been willing, after the cruel persecution which I have experienced, I would have collected all I possess and have gone on to some corner of your country. I was aware, when in america, of my unfitness to continue in public service particularly in the line where I was; under such circumstances: as also of the principles which daily Straightened my prospects in that career, I returned with the determination to resume the practice of the law as counsellor particularly for those affairs which counted with the public law, and with foreign usages and idioms more particularly would suit my capacities. You have no conception of the difficulties I experienced: even to gain admittance at the bar—as in my situation—it became necessary to receive from Govmt. a special permission. I obtained it, however, and as soon as a decent time had elapsed after my prosecution before the council, I was admitted regularly. I take the liberty to send you by Mr Waddell who takes charge of this letter—some copies of a Memoir which I have printed for my debut in a very important affair now pending between the Bank of st charles of Madrid and one of our most accredited senators. Please to adress the other copies to the Gentlemen whose name they bear. You will see, if you have sufficient leisure to peruse the memoir, that I derived considerable aid from similar or analogous discussions which have taken place in your country. In General I will ever applaud my destiny which carried me to your country in my youthfull years: and must say that from the opportunities which your mode of treating public affairs affords, and from a tolerable acquaintance with your political litterature, I have gained what I reckon to be my best and my soundest abilities in the transaction or investigation of business. For that reason, altho’ I do not regret my situation in the united states—I am sorry to have lost the means of continuing my acquaintance with your affairs, and of being supplied with the interesting documents which every session of congress makes public wether in the political or in the economical line. I regret it the more as I seriously think of preparing and arranging my former materials with a view to publish at some convenient day a view of the Political and œconomical Governmt. of your country. Could I request of your goodness to order now and then, thro’ the agency of your minister here, some small indices of the Kind? I glean occasionally from such papers as your legation lends me some new supplies: I want, and regret it exceedingly, in my gleanings of this year, Mr Gallatin’s report on the renewal of the charter of your national Bank. No aid is to be expected from our depmt. of foreign affairs in those matters, altho’ most of the Gentlemen there are my friends and Some have been my Subordinates. It is expressely forbidden to communicate any foreign paper, or to Circulate it. So was it not for the Kindness of your agents, I would be now as foreign to your affairs as I am to those of China.
Excuse, dear Sir, the free and random writing of this letter, and also the requests which it includes: and accept of my best respects and of the sincere regard and attachment with which I remain dear sir, your most affectionate and devoted Servant
L. A. Pichon
P. S. Mrs. Pichon begs to be remembered to Mrs Madison to whom I beg leave to tender my respects. If you had any commands here for the execution of which you would thing [sic] me a fit agent, please to dispose of my services. I wish it was in my power to send you a couple of rams from a flock which I have near Paris on a farm of mine the management of which I mean soon to assume. If the communication were more free the attempt might be made.
